Per Curiam.

The court had power to so amend the proceedings as to turn the action into one against the defendants individually. Boyd v. United States Mortgage & Trust Co., 84 App. Div. 466. The summons, however, should have been amended, as well as the complaint; and an amendment of the latter, alone, is ineffectual and cannot be sustained.
Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to plaintiff to make such motion in the court below as he may be advised.
Present: Scott, Giegeeich and Gbeenbaum, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to plaintiff to make such motion in court below as he may be advised.